LOUIS J. CECI, J.
(concurring in order denying motion for reconsideration). All of the cases that this court decides are significant to the parties and to the development of the law in this state and therefore, of necessity, have state and national significance. That this case involves powerful utility corporations and the Pub-*957lie Service Commission of Wisconsin is not a valid reason to change our procedures.
I find no citation to our internal operating procedures in the dissent for its assertion that "now an alternative procedure is possible when this court divides evenly on a case before us on by-pass or certification." Dissenting op. at 959.
The reason there is no citation is obvious: there is no such alleged procedure; and for the dissent to assert that one is "possible" is inaccurate until this court adopts such a change in our internal operating procedures.
Further, the procedure suggested by the dissent, that is, to "remand the case to the court of appeals," dissenting op. at 957, is poorly thought out. Obviously, the publication of the votes of the members of this court would alert all parties and the court of appeals panel as to the thoughts of this court's members. This could, and may very well, lead to all sorts of problems.
Changes in our internal operating procedures, if warranted by more than just the outcome of a particular case, should be carefully thought out and researched.
I concur in the order of this court denying the motion for reconsideration.